


116 HR 7546 IH: Minority Community Public Health Emergency Response Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7546
IN THE HOUSE OF REPRESENTATIVES

July 9, 2020
Mr. Lewis introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To direct the Secretary of Health and Human Services to ensure that minority and medically underserved communities have meaningful and immediate access to public health interventions and medically necessary health care services during the COVID–19 pandemic, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Minority Community Public Health Emergency Response Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Title I—Rapid Response Grant Program
Sec. 101. Rapid response grant program.
Title II—Equality in Medicare and Medicaid Treatment
Sec. 201. Improving access to care for Medicare and Medicaid beneficiaries.
IRapid Response Grant Program
101.Rapid response grant programTitle XXVIII of the Public Health Service Act (42 U.S.C. 300hh et seq.) is amended by adding at the end the following new subtitle:  DRapid Response 2831.Rapid response grant program (a)Establishment of programThe Secretary of Health and Human Services shall award grants to eligible entities described in subsection (b) for COVID–19 preparedness and response efforts.
(b)Eligible EntitiesTo be eligible to receive a grant under this section, an entity shall be a qualified government entity seeking a grant for a qualified community within its jurisdiction that— (1)is, or contains, a medically underserved community; and 
(2)has a percentage of COVID–19 cases, hospitalizations, or deaths for any racial and ethnic minority group that is greater than the percentage of such cases in the State or county in which the community is located. (c)ApplicationTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines appropriate, including—
(1)documentation that the entity is an eligible entity; (2)a plan for carrying out the activities described in subsection (f) with amounts received under this section;
(3)an oversight plan for tracking and security of resources and supplies; and (4)a schedule for resource expenditure and response readiness.
(d)CertificationPrior to awarding a grant under this section, the Secretary shall obtain a certification from the Deputy Assistant Secretary for Minority Health, the Deputy Assistant Secretary for Women’s Health, and the Director of the Office of Rural Health Policy that the application involved addresses health disparities and social determinants of health as appropriate for populations to be cared for through the grant. (e)PriorityIn making grants under this section, the Secretary shall give priority to eligible entities that are local governments and county health departments.
(f)Grant usesA recipient of a grant under this section may use grant funds with respect to COVID–19 preparedness and rapid response efforts for any of the following: (1)Purchasing medical supplies.
(2)Providing nutrition assistance. (3)Warehousing stockpiled supplies, including rent and security costs.
(4)Constructing and operating testing sites. (5)Providing quarantine housing.
(6)Providing public education related to the pandemic, including misinformation response. (7)Contact tracing.
(8)Providing vaccinations. (9)Distributing, dispensing, and administering antiviral medications.
(10)Providing community mitigation. (11)Performing laboratory epidemiology.
(12)Performing surveillance. (g)Reporting (1)Grant recipientsNot later than 1 month after the date of enactment of this subtitle, 6 months after such date of enactment, and 1 year after such date of enactment, and annually thereafter, the recipient of a grant under this section shall report to the Secretary on the program funded through the grant, with respect to—
(A)program oversight as described in subsection (c)(3); (B)delays in funding expenditures; and
(C)resource distribution. (2)SecretaryNot later than 6 months after the date of enactment of this subtitle and 1 year after such date of enactment, and annually thereafter, the Secretary shall report to the Congress on the programs funded by grants under this section, with respect to—
(A)program oversight as described in subsection (c)(3); and (B)unmet needs in grant recipient pandemic response infrastructure.
2832.Planning grant program
(a)In generalThe Secretary may award a planning grant to any entity that certifies that— (1)it is an eligible entity under section 2831(b); and
(2)it intends to submit to the Secretary an application for a grant under section 2831. (b)Use of fundsAny grant awarded under this section, for purposes of developing an application for a grant under section 2831, shall be used to—
(1)identify community needs to rapidly and effectively respond to the COVID–19 pandemic;  (2)estimate the cost of such a response and maintaining a state of readiness; and
(3)hire staff to carry out paragraphs (1) and (2).  (c)TimingNot later than 30 days after receipt of an application for an award under this section, the Secretary shall determine whether to award the grant.
(d)Funding conditionAs a condition on receipt of a planning grant under this section, an applicant shall agree to submit to the Secretary an application for a grant under section 2831 no later than 90 days after receiving the planning grant. 2833.Community Infectious Disease Health Services Planning Council (a)EstablishmentTo be eligible for assistance under this subtitle, the chief elected official of the qualified government entity applying for such assistance shall establish or designate a COVID–19/infectious disease health services planning council (in this section referred to as a COVID–19/infectious disease health services planning council) that shall reflect in its composition the demographics of the populations of individuals with COVID–19 and other infectious diseases in the qualified community involved, with particular consideration given to disproportionately affected and historically underserved groups and subpopulations.
(b)Selection criteriaNominations for membership on a COVID–19/infectious disease health services planning council shall be identified through an open process and candidates shall be selected based on locally delineated and publicized criteria. Such criteria shall include a conflict-of-interest standard that is in accordance with subsection (f). (c)RepresentationA COVID–19/infectious disease health services planning council—
(1)shall include representatives of— (A)health care providers, including federally qualified health centers;
(B)community-based organizations serving affected populations and AIDS service organizations; (C)social service providers, including providers of housing and homeless services;
(D)mental health and substance abuse providers; (E)local public health agencies;
(F)hospital planning agencies or health care planning agencies; (G)affected communities, including—
(i)individuals with COVID–19 or another infectious disease designated by the council as having a disproportionate effect on a racial and ethnic minority group; (ii)members of a federally recognized Indian Tribe as represented in the affected communities; and
(iii)historically underserved groups and subpopulations; (H)nonelected community leaders;
(I)State government (including the State Medicaid agency); (J)grantees under this subtitle, or, if none are operating in the area, representatives of organizations with a history of serving children, youth, women, and families living with COVID–19 or other infectious diseases and operating in the area;
(K)grantees who receive funding from other Federal COVID–19 or other infectious disease programs; and (L)representatives of individuals who formerly were Federal, State, or local prisoners, were released from the custody of the penal system during the preceding 3 years, and had COVID–19 or another infectious disease as of the date on which the individuals were so released; and
(2)to the extent possible, shall include individuals who have had COVID–19. (d)Method of providing for council (1)In generalIn providing for a council for purposes of subsection (a), a chief elected official of a qualified government entity receiving a grant under this subtitle may establish the council directly or designate an existing entity to serve as the council, subject to paragraph (2).
(2)Consideration regarding designation of councilIn making a determination of whether to establish or designate a council under paragraph (1), a chief elected official of a qualified government entity receiving a grant under this subtitle shall give priority to the designation of an existing entity that has demonstrated experience in planning for the COVID–19 and other infectious diseases health care service needs within the qualified community and in the implementation of such plans in addressing those needs. Any existing entity so designated shall be expanded to include a broad representation of the full range of entities that provide such services within the geographic area to be served. (e)DutiesA COVID–19/infectious disease health services planning council shall—
(1)determine the size and demographics of the population of individuals who have or had COVID–19 or other infectious disease, as well as the size and demographics of the estimated population of individuals with COVID–19 or other infectious disease who are unaware of their COVID–19 or other infectious disease status; (2)determine the needs of such population, with particular attention to—
(A)individuals who have or had COVID–19 or other infectious disease and are not receiving health care with respect to COVID–19 or such disease; (B)disparities in access and services among affected subpopulations and historically underserved communities; and
(C)individuals who are unaware that such individual has or had COVID–19 or other infectious disease; (3)establish priorities for the allocation of funds within the qualified community, including how best to meet each such priority and additional factors that a grantee should consider in allocating funds under a grant based on the—
(A)size and demographics of the population of individuals who have or had COVID–19 (as determined under paragraph (1)) or other infectious disease and the needs of such population (as determined under paragraph (2)); (B)demonstrated (or probable) cost effectiveness and outcome effectiveness of proposed strategies and interventions, to the extent that data are reasonably available;
(C)priorities of the communities of individuals who have or had COVID–19 or other infectious disease for whom the services are intended; (D)availability of other governmental and nongovernmental resources, including the State Medicaid plan under title XIX of the Social Security Act and the State Children’s Health Insurance Program under title XXI of such Act to cover health care costs of eligible individuals and families with respect to COVID–19 or other infectious disease; and
(E)capacity development needs resulting from disparities in the availability of COVID–19 or other infectious disease-related services in historically underserved communities; (4)develop a comprehensive plan for the organization and delivery of health and support services described in section 2831 that—
(A)includes a strategy for identifying individuals who have or had COVID–19 or other infectious disease and for informing the individuals of and enabling the individuals to utilize the services, giving particular attention to eliminating disparities in access and services among affected subpopulations and historically underserved communities, and including discrete goals, a timetable, and an appropriate allocation of funds; (B)includes a strategy to coordinate the provision of such services with programs to prevent the spread of COVID–19 or other infectious disease;
(C)is compatible with any State or local plan for the provision of services to individuals who have COVID–19 or other infectious disease; and (D)includes a strategy, coordinated as appropriate with other community strategies and efforts, including discrete goals, a timetable, and appropriate funding, for identifying individuals who have COVID–19 or other infectious disease or who are unaware that such individuals have COVID–19 or other infectious disease, making such individuals aware of such status, and enabling such individuals to use the health and support services described in section 2831, with particular attention to reducing barriers to routine testing and disparities in access and services among affected subpopulations and historically underserved communities;
(5)assess the efficiency of the administrative mechanism in rapidly allocating funds to the areas of greatest need within the qualified community, and at the discretion of a COVID–19/infectious disease health services planning council, assess the effectiveness, either directly or through contractual arrangements, of the services offered in meeting the identified needs; (6)establish methods for obtaining input on community needs and priorities which may include public meetings (in accordance with subsection (h)), conducting focus groups, and convening ad-hoc panels; and
(7)coordinate with Federal grantees that provide COVID–19 or other infectious disease-related services in the qualified community. (f)Conflicts of interest (1)In generalA COVID–19/infectious disease health services planning council may not be directly involved in the administration of a grant under this subtitle. With respect to compliance with the preceding sentence, a COVID–19/infectious disease health services planning council may not designate (or otherwise be involved in the selection of) particular entities as recipients of any of the amounts provided in the grant.
(2)Required agreementsAn individual may serve on a COVID–19/infectious disease health services planning council only if the individual agrees that if the individual has a financial interest in an entity, if the individual is an employee of a public or private entity, or if the individual is a member of a public or private organization, and such entity or organization is seeking amounts from a grant under this subtitle, the individual will not, with respect to the purpose for which the entity seeks such amounts, participate (directly or in an advisory capacity) in the process of selecting entities to receive such amounts for such purpose. (3)Composition of councilThe following applies regarding the membership of a COVID–19/infectious disease health services planning council:
(A)Not less than 33 percent of the council shall be individuals who— (i)are not officers, employees, or consultants to any entity that receives amounts from such a grant, and do not represent any such entity; and
(ii)reflect the demographics of the population of individuals who have COVID–19 or other infectious diseases as determined under subsection (e)(1). (B)With respect to membership on a COVID–19/infectious disease health services planning council, subparagraph (A) may not be construed as having any effect on entities that receive any Federal funds with respect to COVID–19 or other infectious disease but do not receive funds from grants under section 2831, on officers or employees of such entities, or on individuals who represent such entities.
(g)Grievance proceduresA COVID–19/infectious disease health services planning council shall develop procedures for addressing grievances with respect to funding under this subtitle, including procedures for submitting grievances that cannot be resolved to binding arbitration. Such procedures shall be described in the by-laws of a COVID–19/infectious disease health services planning council and be consistent with the requirements of subsection (c). (h)Public deliberationsWith respect to a planning council under subsection (a), the following applies:
(1)The council may not be chaired solely by an employee of the grantee under this subtitle. (2)In accordance with criteria established by the Secretary:
(A)The meetings of the council shall be open to the public and shall be held only after adequate notice to the public. (B)The records, reports, transcripts, minutes, agenda, or other documents which were made available to or prepared for or by the council shall be available for public inspection and copying at a single location.
(C)Detailed minutes of each meeting of the council shall be kept. The accuracy of all minutes shall be certified to by the chair of the council. (D)This paragraph does not apply to any disclosure of information of a personal nature that would constitute a clearly unwarranted invasion of personal privacy, including any disclosure of medical information or personnel matters.
2834.DefinitionsIn this subtitle: (1)Medically underserved communityThe term medically underserved community has the meaning given the term in section 799B(6).
(2)Qualified communityThe term qualified community means either of the following: (A)A political subdivision of a State.
(B)A group of political subdivisions of one or more States. (3)Qualified government entityThe term qualified government entity means any of the following:
(A)A State. (B)A political subdivision of a State.
(C)A group of political subdivisions of one or more States. (D)A county health department.
(4)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given the term in section 1707(g). (5)SecretaryThe term Secretary means the Secretary of Health and Human Services.
(6)StateThe term State means each of the several States, the District of Columbia, and the territories and possessions of the United States. 2835.Authorization of appropriationThere is authorized to be appropriated to carry out this subtitle $1,000,000,000, to remain available until expended..
IIEquality in Medicare and Medicaid Treatment
201.Improving access to care for Medicare and Medicaid beneficiariesSection 1115A of the Social Security Act (42 U.S.C. 1315a) is amended— (1)in subsection (a)(3)—
(A)by inserting after relevant Federal agencies, the following: including the Office of Minority Health of the Centers for Medicare & Medicaid Services, the Office of Rural Health Policy of the Health Resources and Services Administration, and the Office on Women’s Health in the Office of the Secretary,; and (B)by inserting after medicine the following: , the causes of health disparities and social determinants of health,;
(2)in subsection (b)— (A)in paragraph (2)—
(i)in subparagraph (A)— (I)by inserting after the first sentence, the following new sentence: Prior to model selection, the Secretary shall consult with the Office of Minority Health of the Centers for Medicare & Medicaid Services, the Federal Office of Rural Health Policy, and the Office on Women’s Health to ensure that models under consideration address health disparities and social determinants of health as appropriate for populations to be cared for under the model.;
(II)by inserting , as well as improving access to care received by individuals receiving benefits under such title, after title; and (III)by adding at the end the following new sentence: The models selected under this subparagraph shall include the social determinants of health payment model described in subparagraph (D), the testing of which shall begin not later than December 31, 2020.;
(ii)in subparagraph (C), by adding at the end the following new clauses:  (ix)Whether the model will affect access to care from providers and suppliers caring for high-risk patients or operating in underserved areas.
(x)Whether the model has the potential to produce reductions in minority and rural health disparities.; and (iii)by adding at the end the following new subparagraph:

(D)Social determinants of health payment model
(i)In generalThe social determinants of health payment model described in this subparagraph is a payment model that tests each of the payment and service delivery innovations described in clause (ii) in a region determined appropriate by the Secretary. (ii)Payment and service delivery innovations describedFor purposes of clause (i), the payment and service delivery innovations described in this clause are the following:
(I)Payment and service delivery innovations for behavioral health services, focusing on gathering actionable data to address the higher costs associated with beneficiaries with diagnosed behavioral conditions. (II)Payment and service delivery innovations targeting conditions or comorbidities of individuals entitled or enrolled under the Medicare program under title XVIII and enrolled under a State plan under the Medicaid program under title XIX to increase capacity in underserved areas.
(III)Payment and service delivery innovations targeted on Medicaid-eligible pregnant and postpartum women, up to one year after delivery. (IV)Payment and service delivery innovations targeted on communities where a percentage of COVID–19 cases, hospitalizations, or deaths for any racial or ethnic minority group that is greater than the percentage of such cases in the State or county in which the community is located.; and
(B)in paragraph (4)(A)— (i)in clause (i) at the end, by striking and;
(ii)in clause (ii), at the end, by striking the period and inserting ; and; and (iii)by adding at the end the following new clause:

(iii)the extent to which the model improves access to care or the extent to which the model improves care for high-risk patients, patients from racial or ethnic minorities, or patients in underserved areas.; (3)in subsection (c)—
(A)in paragraph (2), by striking at the end and; (B)by redesignating paragraph (3) as paragraph (4);
(C)by inserting after paragraph (2) the following new paragraph:  (3)the Office of Minority Health of the Centers for Medicare & Medicaid Services certifies that such expansion will not reduce access to care for low-income, minority, or rural beneficiaries; and;
(D)in paragraph (4), as redesignated by subparagraph (B), by inserting before the period at the end the following: nor increase health disparities experienced by low-income, minority, or rural beneficiaries; and (E)in the matter following paragraph (4), as redesignated by subparagraph (B), by inserting , improve access to care, after care; and
(4)in subsection (g)— (A)by inserting (or, beginning with 2021, once every year thereafter) after thereafter; and
(B)by adding at the end the following new sentence: For reports for 2021 and each subsequent year, each such report shall include information on the following:
(1)The extent and severity of minority and rural health disparities in Medicare and Medicaid beneficiaries. (2)The interventions that address social determinants of health in payment models selected by the Center for Medicare and Medicaid Innovation for testing.
(3)The interventions that address social determinants of health in payment models not selected by the Center for Medicare and Medicaid Innovation for testing. (4)The effectiveness of interventions in mitigating negative health outcomes and higher costs associated with social determinants of health within models selected by the Center for Medicare and Medicaid Innovation for testing.
(5)Changes in disparities among minorities and Medicare and Medicaid beneficiaries in underserved areas that are attributable to provider and supplier participation in a Phase II model. (6)In consultation with the Comptroller General of the United States, estimated Federal savings achieved through the reduction of rural and minority health disparities.
(7)Other areas determined appropriate by the Secretary..  